Case: 4:13-cv-00800-SRC Doc. #: 185 Filed: 08/10/20 Page: 1 of 2 PageID #: 11308




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MARY BAYES and PHILIP BAYES,                  )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:13-cv-00800-SRC
                                               )
 BIOMET, INC., et al.,                         )
                                               )
         Defendant(s).                         )

                                    Memorandum and Order

I.      Defendants’ motion for leave to amend answer

        This matter is before the Court on [179] Defendants’ Motion for Leave to File Amended

Answer. Plaintiffs do not oppose the Motion to the extent Defendants seek to withdraw certain

affirmative defenses but oppose the Motion in all other respects. The Court grants the Motion in

part and denies it in part.

        The Court grants Defendants’ unopposed motion to withdraw four affirmative defenses.

The Court denies the Motion to the extent it seeks leave to also amend the language of other

affirmative defenses and Defendants’ responses to certain allegations in Plaintiffs’ operative

complaint. Defendants’ motion for leave to amend is untimely. See Doc. 77. And Defendants

fail to show sufficient cause for their untimely-proposed amendments. See Federal Rule of Civil

Procedure 15(a).

        For purposes of clarity, the Court’s denial of Defendants’ Motion does not prohibit the

parties from so stipulating in their joint stipulation of uncontested facts as required by the Case

Management Order. See Doc. 77 at III.1. Further, the Court’s denial of Defendants’ Motion

does not prohibit Defendants from asserting any legal arguments that fall within the scope of


                                                   1
Case: 4:13-cv-00800-SRC Doc. #: 185 Filed: 08/10/20 Page: 2 of 2 PageID #: 11309




affirmative defenses asserted in their Answer. Doc. 23. The Court instructs the parties to meet

and confer regarding what portions of Defendants’ proposed alterations to their affirmative

defenses fall within the scope of their originally-asserted defenses, and to be prepared to discuss

the issue at the appropriate time during trial.

II.    Use of deposition testimony at trial

       On August 6, 2020, the Court held a pretrial conference to address several issues

identified by the parties as this matter approaches trial. Doc. 177. Among the issues addressed,

the parties requested guidance on the permissible use of deposition testimony (including video

deposition testimony) at trial. See Id., Issue No. 8(c). The Court heard the parties’ respective

positions on this issue and took the matter under advisement. The Court now rules as follows:

Deposition testimony may only be used at trial as set forth in Federal Rule of Civil Procedure 32.

       At this time, the Court reserves ruling on the particulars of how and when 30(b)(6) video

deposition testimony may be used, (See Doc. 177, Issue No. 8(b)), and awaits the parties’ report

of their proposed solutions based on the meet-and-confer ordered by the Court.

       Accordingly,

       IT IS HEREBY ORDERED that [179] Defendants’ Motion for Leave to File Amended

Answer is GRANTED in part and DENIED in part, as set forth herein.

       IT IS FURTHER ORDERED that deposition testimony may only be used at trial as set

forth in Federal Rule of Civil Procedure 32.


       So Ordered this 10th day of August, 2020.



                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE



                                                    2
